HALL, District Judge.
The assignee, under an assignment for the benefit of creditors, made within four months prior to the filing of the Petition in Bankruptcy, has petitioned for a review of the Referee’s Order of June 23, 1964, surcharging the assignee with the sum of $1,528.72, being the amount disbursed by the assignee for fees to himself and various services prior to filing the Petition in Bankruptcy.
The Referee has jurisdiction to re-examine and determine the propriety and reasonableness of charges claimed by the assignee, and surcharge the same if the Referee deems them improper or excessive. [11 U.S.C. § 11, sub. a(21)].
The assignee’s fees and expenses are not expenses of the administration of the bankrupt estate as they were not incurred subsequent to the filing of the Petition in Bankruptcy. [11 U.S.C. § 104, sub. a(1)].
The Statute of Limitations [11 U.S.C. § 29, sub. e] is not applicable to a surcharge in a proceeding such as here.
The assignee was not a purchaser. A purchaser is one who acquires title for a valuable consideration in the manner of a vendor and vendee. [United States v. Scovil (1954) 348 U.S. 218, 222, 75 S.Ct. 244, 99 L.Ed. 271].
The Referee’s conclusion to surcharge the assignee was proper in view of the Lien of the United States for taxes *205which existed prior to the assignment to the assignee. [Meyer v. Bass (9 Cir. 1960) 281 F.2d 728].
For the foregoing reasons, the Order of the Referee in Bankruptcy surcharging the assignee as set forth in his Order of June 23, 1964, is hereby affirmed.